                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


    SARAH UNDERWOOD                                 §                           PLAINTIFF
                                                    §
    v.                                              §       Civil No. 1:18cv24-HSO-JCG
                                                    §
    MISSISSIPPI DEPARTMENT OF                       §                       DEFENDANTS
    CORRECTIONS and PELICIA HALL                    §
                                                    §


  ORDER DENYING DEFENDANTS MISSISSIPPI DEPARTMENT OF
CORRECTIONS AND PELICIA HALL’S MOTIONS [96], [98] TO CONTINUE
                          TRIAL

         BEFORE THE COURT are Defendants Mississippi Department of

Corrections (“MDOC”) and Pelicia Hall’s Motion [96] and Amended Motion [98] 1 to

Continue Trial. Plaintiff Sarah Underwood has filed a Response [99] in opposition to

the Motions and Defendants have filed a Reply [100]. The Court finds that the

Motions are not well taken and should be denied.

         Defendants request a continuance of the June 14, 2021, trial date in this case

based upon attorney turnover within the Office of the Attorney General of

Mississippi, current counsel’s limited time for preparation and present caseload,

and difficulty locating witnesses who no longer work for the MDOC. See Mot. [98] at

1-2. The Court is not persuaded by Defendants’ argument that they have received

inadequate time to prepare for trial, as they will have had two months of

preparation time from the time the Court set the case for trial, see Text Only


1Defendants filed their original Motion [96] on May 7, 2021, and subsequently filed an Amended
Motion [98] on May 10, 2021, to correct a typographical error.
Amended Case Management Order April 22, 2021, and the date of trial on June 14,

2021. Further, the parties were fully prepared for trial prior to the Court’s Special

Orders continuing jury trials as a result of the COVID-19 pandemic. Resp. [99] at 2.

Discovery is complete, dispositive motions have been resolved, multiple Defendants

have been dismissed, and the issues in this case have been streamlined based upon

the Court’s Order [74] Granting in Part and Denying in Part Defendants’ Motion

[58] for Summary Judgment. Only Plaintiff’s claims for sex discrimination based

upon a hostile work environment against the MDOC under Title VII and against

Hall under 42 U.S.C. § 1983 remain for resolution. See Order [74]. Defendants in

their Reply [100] also point to trips counsel have planned that cannot be

rescheduled and to Mr. Walley’s departure from the Attorney General’s Office in

August as further justification for a continuance. Neither reason was included in

Defendants’ original Motions [96], [98] to Continue and neither justifies a

continuance under these circumstances.

      Furthermore, the difficulties that Defendants are experiencing in locating

witnesses or replacements for witnesses no longer employed by MDOC are

insufficient justifications for a continuance. There is no reason to expect that these

problems will be alleviated by a delay in trying this case and, because discovery is

complete, the content of these witnesses’ testimony is already known to the parties.

Likewise, there is no indication that any turnover in career staff in the Attorney

General’s Office would change or decrease in the interim so as to justify delaying

the date of this trial any further. Indeed, counsel’s acknowledgement that Mr.



                                           2
Walley will leave the Office in August confirms this concern.

      The Court has a significant backlog of criminal and civil cases awaiting jury

trials as a result of the COVID-19 pandemic and needs to schedule these cases for

trial, beginning with those cases that have been on the docket the longest. As

Plaintiff points out in her Response [98], this case was filed in January 2018 and

will be included on the “three-year list” under the Civil Justice Reform Act if it is

not tried before the end of the year. Indeed, of this Court’s 212 pending civil cases,

this matter is the second oldest civil case on the Court’s docket, behind only to a qui

tam case. Given the number of other cases the Court currently has to try, if it were

to grant a continuance it is unlikely the case could be tried any time soon and

perhaps not even this year. Under these circumstances, the Court finds that a

continuance is not justified.

      For the foregoing reasons, Defendants’ Motions [96], [98] are not well taken

and should be denied. This case will remain set for jury trial on the Court’s calendar

for June 14, 2021, at 9:00 a.m. in Courtroom 806.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants

Mississippi Department of Corrections and Pelicia Hall’s Motions [96], [98] to

Continue Trial are DENIED.

      SO ORDERED this the 18th day of May, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           3
